Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 12/30/2021.  Claims 1-13 remain pending, of which claims 1 and 12-13 are independent.

3.	In the Non-Final Office Action dated 09/30/2021, claim 13 was rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claims 2-11 were rejected under 35 U.S.C. 112(b) as being indefinite.  In view of Applicants’ recent amendments and arguments, these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9122330 (“Bau”).
Regarding claim 1, BAU teaches an information processing apparatus (“apparatus” or “computer” or “programmable data processing apparatus”, per column 21 line 50 – column 22 line 32) comprising: circuitry (column 21 lines 58-62 discussing various processor elements) configured to perform output control of a vibration on a vibration actuator (in regard to FIG. 9A’s example, a “tactile selection module” (column 10 line 65, element 915 in the FIG.) is said to determine a tactile sensation that corresponds to a different area/space, e.g. at the top of column 11, and where the tactile sensation as determined is transmitted to “a signal generator” (column 11 lines 16 and 27 for example, and element 925 in the FIG.), which acts to provides a signal to a user per column 11 line 27 – column 12 line 26, and per column 3 lines 42-60 and column 4 lines 32-42 make clear that the tactile signal/sensation is the product of electrovibration, which is further clarified per column 6 lines 7-43, and from this it is clear that electrovibration signals are determined and generated for selective expression to a user such that the user can be made to feel a determined tactile sensation corresponding to their interaction with an object for example (i.e., recited “output control of … vibration on a vibration actuator”, where the taught signal generator is feasibly attached to the user’s body)), and change a frequency of the vibration to be output from vibration actuator depending on a contact position of the vibration actuator on a body and predetermined positional information (column 10 line 37 – column 11 line 14 discussing the determination of position information for a user’s finger or the like, based on tracking means/mechanisms including a camera system and related image processing, and when the finger is determined to be in breach/contact with an “area of interest” per column 11 line 6 or column 12 line 4 then the tactile sensation is selectively expressed for the user’s perception, e.g. “the electrovibration” is caused “at a point where the user contacts the object” per column 3 lines 46-47, and any transition from a state of non-expression when there is no deemed contact to a state of expression when there is a .

Regarding claim 12, the claim includes the same or similar limitations as discussed above in relation to claim 1, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as discussed above in relation to claim 1, and is therefore rejected under the same rationale.  The claim recites, in part, a non-transitory computer-readable storage medium, which is further taught per Bau’s column 20 line 63- column 22 line 2565 discussing “computer program product embodied in one or more computer readable medium(s) having computer readable program code”, “computer-readable media” / “storage media”, and the like.  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bau in view of U.S. Patent Application Publication No. 2014/0267065 (“Levesque”).
Regarding claim 2, Bau teaches the information processing apparatus according to claim 1, as discussed above.  The aforementioned reference further teaches wherein the predetermined positional information includes a target perceptual position on a body (Bau’s column 10 lines 53-64 discussing a determination by the tracking module as to “whether the user’s finger is in one of the area of interests”, where the finger where the tactile sensation is expressed to constitutes the recited “target perceptual position on a body”).  That said, Bau does not appear to teach the further limitation that the circuity is further configured to calculate the frequency of the vibration to be output from the vibration actuator depending on a body characteristic between the contact position of the vibration actuator with the body and the target perceptual position.  Rather, the Examiner relies upon LEVESQUE to teach what Bau may otherwise lack, see e.g., Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration among other types of variances, each of which inherently involves some manner of physics calculations, that is for example dependent upon “body characteristics” as recited, see e.g. [0020]-[0023], [0026], [0032], and [0043]).


Regarding claim 3, Bau in view of Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references teach the further limitation wherein the body characteristic includes at least one of vibration transfer characteristic information or perceptual characteristic information of the contact position of the vibration actuator on the body (Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration among other types of variances, each of which inherently involves some manner of physics calculations, that is for example dependent upon “body characteristics” as recited, see e.g. [0020]-[0023], [0026], [0032], and [0043], which reads on the recited “vibration transfer characteristic information”).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 4, Bau in view of Levesque teach the information processing apparatus according to claim 3, as discussed above.  The aforementioned references teach the further limitation wherein the perceptual characteristic information includes information indicating a frequency range to be easily perceived at the contact position of the vibration actuator on the body (Bau’s column 8 lines 49-64 discussing frequency thresholds that serve as a minimum for the user to perceive the generated tactile sensation, and it follows that Bau’s framework would operate to determine and generate signals that exceed the threshold such that the “frequency range” would be sufficient “to be easily perceived” by the user, as recited) (additionally/alternatively, Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration, and further [0025], [0036], and [0044] discussing normalization and/or similar adjustments to haptic feedback characterization, such that the contact point is considered so that the user can still feel the feedback as intended).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 6, Bau in view of Levesque teach the information processing apparatus according to claim 3, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry is further configured to change a vibration direction of the vibration to be output from the vibration actuator to a horizontal direction or a perpendicular direction with respect to the body depending on at least one of the vibration transfer characteristic information or the perceptual characteristic information between the target perceptual position and the contact position (Levesque contemplates that an onscreen element for which haptic effects may occur perpendicular to the device screen, e.g. per [0046], and that this sort of directionality can be incorporated into Bau’s generation and perception of its analogous signal per the cited FIG. 9A use case).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 7, Bau in view of Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry is further configured to adjust output intensity of the vibration depending on a degree of pressing of the vibration actuator against the body (Levesque’s [0032] and [0026] teaching the adjustment/alteration of haptic feedback characterization based on the magnitude of contact, e.g. degree of user’s grip/grasp for example, and that this sort of adjustment can be incorporated into Bau’s generation and perception of its analogous signal per the cited FIG. 9A use case to preserve the consistency objectives stated per Bau’s column 3 line 61 for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 8, Bau in view of Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry changes the frequency of the vibration to be output from the vibration actuator depending on a state of the body (Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration, and further [0018]-[0019] teaching the adjustment/alteration of haptic feedback characterization based on a sensed user characteristic such as skin/body temperature, blood pressure, heart rate, skin response, etc., and that this sort of adjustment can be incorporated into Bau’s generation and perception of its analogous signal per the cited FIG. 9A use case to preserve the consistency objectives stated per Bau’s column 3 line 61 for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 9, Bau in view of Levesque teach the information processing apparatus according to claim 8, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry is further configured to change the frequency of the vibration to be output from the vibration actuator to a predetermined high frequency range in a case where a hand is detected to be open and change the frequency of the vibration to be output from the vibration actuator to a predetermined low frequency range in a case where the hand is detected to be closed (Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration, and further [0026] teaching a variance that may be applied in view of the user’s hand posture, e.g. how is the grasp, it is full hand or just partial hand or a few fingers etc.).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 11, Bau in view of Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry is further configured to perform output control of the vibration from the vibration actuator along with output control of visual information or auditory information (Bau’s FIG. 9A example, as cited to, clearly contemplates a haptic feedback experience in tandem with a visual aspect, e.g. the user viewing and manipulating the visual object with their finger as shown in the cited FIG.) (additionally/alternatively, Levesque’s [0002] discussing the use of haptic effects to enhance the “user interface”, which one of ordinary skill in the art would understand to be inclusive of “visual information” as recited, e.g. see how the haptic effect is contemplated in combination with onscreen elements per the FIG. 2 series).  The motivation for combining the references is as discussed above in relation to claim 2.


10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bau in view of Levesque and further in view of U.S. Patent Application Publication No. 2017/0060244 (“Khoshkava”).
Regarding claim 5, Bau in view of Levesque teach the information processing apparatus according to claim 3, as discussed above.  The aforementioned references teach that vibration can be varied but does not appear to enumerate low and high ranges for example, per the further limitations wherein the circuitry changes the frequency of the vibration to be output from the vibration actuator to a predetermined low frequency range or to a predetermined high frequency range depending on at least one of the vibration transfer characteristic information or the perceptual characteristic information between the target perceptual position and the contact portion.  Rather, the Examiner relies upon KHOSHKAVA to teach what Bau and Levesque may otherwise lack, see e.g. Khoshkava’s [0002] teaching a similar/comparable haptic feedback framework for touch-sensitive surfaces, and where per [0040] it is taught that frequencies may be pre-determined into at least two magnitudes.
Bau and Levesque both contemplate systems/frameworks that provide haptic feedback/response for the benefit of improving a user experience with enhanced feedback, for example.  Khoshkava appears to be similarly directed.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency-variance aspects of Levesque and/or Bau with a pre-determined aspect per Khoshkava, with a reasonable expectation of success, e.g. such that any measure of pre-determination that can be intelligently incorporated into a responsive framework that considers various stimuli in real-time can make the framework more responsive and some measure less reliant upon just-in-time calculation.


11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bau in view of Levesque and further in view of U.S. Patent Application Publication No. 2014/0210781 (“Stern”).
Regarding claim 10, Bau in view of Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references contemplate various types of vibration adjustments, for example as discussed in relation to claim 2 and Levesque’s [0044], but do not appear to teach the further limitation wherein the circuity is further configured to perform control to match phases of the vibration to be output from a plurality of vibration actuators provided with the body configured to be sandwiched between the plurality of vibration actuators.  Rather, the Examiner relies upon STERN to teach what Bau in view of Levesque may otherwise lack, see e.g. Stern’s [0077] teaching the selective application of “same phase shift” to provide a desired/intended type of feedback for example in a similar/comparable haptic feedback system.
Bau and Levesque both contemplate systems/frameworks that provide haptic feedback/response for the benefit of improving a user experience with enhanced feedback, for example.  Stern appears to be similarly directed.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the phase-shift aspect per Stern into Levesque and/or Bau’s framework, with a reasonable expectation of success, e.g. to provide a certain type of feedback aspect/effect per Stern that might be selectively preferable via Levesque’s robust motivations to improve/enhance the user experience and/or as Bau contemplates per column 3 line 61 for example.


Response to Arguments
12.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection presented herein and as necessitated by Applicants’ amendments.

Additionally, the Examiner would like to draw Applicants’ attention to the references cited below in CONCLUSION but not relied upon, especially the two Poupyrev references and Modarres, which the Examiner believes is salient to the sort of framework claimed by Applicants’ that generates and/or varies frequency of vibration signals as a function of contact positions.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2016/0187974 Mallinson
US 2011/0248962 Poupyrev:
[0023], [0042]-[0052], [0058]
US 9513708 Haga
US 9882560 Ueno
US 9501145 Poupyrev:
FIGs. 11A-11B
US 2016/0004309 Modarres:
FIGs. 9-13 showing embodiments where haptic effects are generated in view of prescribed contact points
US 2017/0038841 Takeda
US 2014/0071071 Hirose
US 2013/0285910 Adachi
US 2013/0265268 Okumura
US 2010/0156822 Lee
US 2013/0229384 Adachi
US 2017/0097682 Endo
US 10551925 Hwang
US 9971406 Bomacino
Non-Patent Literature “Haptic wearables as sensory replacement, sensory augmentation and trainer – a review”
Non-Patent Literature “Effects of Vibrotactile Feedback on Human Learning of Arm Motions”
Non-Patent Literature “The Tactile Modality: A Review of Tactile Sensitivity and Human Tactile Interfaces”

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174